Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of prior art of records do not disclose claimed elements of “the management device transmits, to the wireless terminal device, identification information that allows identification of a format of the measurement information, and the wireless terminal device receives, in the second period, the identification information transmitted from the management device, and transmits the received identification information in the first period” in independent claims 1, 15, 16.
Ree US patent # 9,801,137 B2 discloses only in figures 1-4, and associated text that, the claimed elements of “A wireless sensor system (Ree, Figure 1-2) comprising: a wireless terminal device (Ree, Figure 1-3, The low power device 102/300) which is driven by electric power stored in a power storage unit (Ree, Figure 1-3, the power source 110), and is configured to transmit measurement information indicating a result of measurement by a sensor (Ree, Figure 1-2, (col. 4, lines 7-24)); and a management device (Ree, Figure 1-4, the gateway device 116) configured to receive the measurement information transmitted from the wireless terminal device, wherein the wireless terminal device performs one-way communication in a first period (Ree, Abstract, Figure 1-2, a first portion of device operating time), transmits the measurement information in the first period, performs bidirectional communication in a second period (Ree, Abstract, Figure 1-2, a second portion of device operating time) different from the first period, and transmits other information (reception configuration information and update information) in the second period, wherein the management (a beacon signal) related to the wireless terminal device, the wireless terminal device receives, in the second period, the setting information transmitted from the management device, and transmits, in the first period, the measurement information according to the received setting information (the low power device 102 regularly receives a beacon signal from gateway device 116 and starts two-way communication and that information types and communication frequencies are designated for one-way communication and two-way communication and said two-way communication is used for the transmission of reconfiguration information from the gateway device 116 to the low power device 102 and the low power device 102 reconfigures itself on the basis of the reconfiguration information (col. 6, line 56 – col. 7, line 49))” in independent claim 1.
Ree is silent in said underlined claimed elements in independent claims 1, 15, 16 in said section 2 above.
--------------------------------------
YANAGISAWA et al. JP 2004-126852 A discloses only in Figures 2-3 and associated text that, “A data monitoring device 2 and wireless sensors 1 communicate through two-way communication; the data monitoring device 2 transmits, to the wireless sensors 1, identification information that has been assigned to each of the wireless sensors; and the wireless sensor 1 transmit measurement data and identification information to the data monitoring device 2” ([10]).
However, YANAGISAWA is silent in said bold underlined elements in said independent claims 1, 15, 16 in said section 2 above.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5, 6, 17-22, 25-30 are cancelled.
Claims 1-4, 7-16, 23-24 renumbered as 1-16 are allowed.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649